CHIEF JUSTICE                                                                                      LISA MATZ
 CAROLYN WRIGHT                                                                              CLERK OF THE COURT
                                                                                                 (214) 712-3450
JUSTICES                                                                                   theclerk@5th.txcourts.gov
 DAVID L. BRIDGES
 MOLLY FRANCIS                                                                                   GAYLE HUMPA
 DOUGLAS S. LANG                                                                           BUSINESS ADMINISTRATOR
 ELIZABETH LANG-MIERS                                                                            (214) 712-3434
 ROBERT M. FILLMORE                                                                      gayle.humpa@5th.txcourts.gov
 LANA MYERS                               Court of Appeals
 DAVID EVANS                                                                                      FACSIMILE
 ADA BROWN                         Fifth District of Texas at Dallas                            (214) 745-1083
 CRAIG STODDART
                                           600 COMMERCE STREET, SUITE 200
 BILL WHITEHILL                                                                                 INTERNET
 DAVID J. SCHENCK                               DALLAS, TEXAS 75202                    WWW.TXCOURTS.GOV/5THCOA.ASPX
 JASON BOATRIGHT                                   (214) 712-3400




                                                    June 5, 2018

       Ms. Ashley Adkins
       3400 Craig Dr., Apt. #1335
       McKinney, Texas 75070

       Mr. Casey Boyd
       Basinger Leggett Clemons Shore Crandall, PLLC
       5700 Granite Pkwy., Suite 950
       Plano, Texas 75024

       RE:      Court of Appeals Number:      05-18-00486-CV
                Trial Court Case Number:      416-51874-2013

       Style: In the Interest of A.R.J., a Child

       Dear Concerned:

              The Court has reviewed the clerk’s record and questions its jurisdiction over this appeal.
       Specifically, it appears the trial court lacked jurisdiction to sign the Clarified Final Order in Suit
       to Modify Parent-Child Relationship. As a consequence, the notice of appeal appears untimely.

               The trial court signed the Order in Suit to Modify Parent-Child Relationship on June 2,
       2017. Appellee timely filed a motion to modify on June 28, 2017. It appears the motion to
       modify was overruled by operation of law. Accordingly, the trial court lost plenary power on
       September 11, 2017 and lacked jurisdiction when it signed the clarified final order on March 14,
       2018. See TEX. R. CIV. P. 329b(e). With the June 2 order being the operative order, the notice of
       appeal was due on August 31, 2017, ninety days after the order was signed. See TEX. R. APP. P.
       26.1(a).

               So that the Court can determine its jurisdiction over the appeal, appellant is requested to
       file, by June 18, 2018, a letter brief of no more than 3 pages explaining how this Court has
       jurisdiction over this appeal. Appellee may file a responsive letter brief of no more than 3 pages
       within 10 days of appellant’s brief. No extension of time will be granted. If any party will be
       relying on information not in the record before this Court, that party must obtain a supplemental
       clerk’s record from the trial court containing that information.
        The Court SUSPENDS the current deadline for appellant’s brief on the merits. After it
has received briefs regarding the jurisdictional issue, the Court will either (1) dismiss the appeal
for want of jurisdiction or (2) notify the parties by letter that the Court appears to have
jurisdiction over the appeal and set a new deadline for appellant’s brief on the merits. We
caution appellant that failure to file a jurisdictional brief by June 18, 2018 may result in dismissal
of the appeal without further notice.


                                       Respectfully,

                                       /s/ Lisa Matz, Clerk of the Court

LM/rz




                                                  2